Citation Nr: 1111984	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-28 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and non-Hodgkin's lymphoma.

The issue of entitlement to service connection for non-Hodgkin's lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of bilateral hearing loss.

2.  The Veteran's tinnitus is not related to his period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Bilateral tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of those frequencies are 26 decibels or more; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that his current hearing loss and tinnitus are related to acoustic trauma sustained in service.  Specifically, the Veteran contends that though he was not directly involved in combat, his duties in service caused him to be constantly in close proximity to rifle fire and cannons used for training purposes. 

The Veteran's service medical records reflect that on September 1973 separation examination, the Veteran's hearing was considered to be within normal limits.  The Veteran also did not complain of any tinnitus at that time.    

The Veteran's service personnel records reflect that his military occupational specialty was that of memorial activities specialist.  His service separation papers do not reflect that he was in receipt of any award or medal indicative of combat.  As there is no evidence that the Veteran participated in combat and noise exposure is not consistent with the circumstances of a memorial activities specialist, he may not be presumed to have been exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) (West 2002).  Further, even if the Veteran was exposed to acoustic trauma while in service, a nexus between a current disability and the in-service exposure to acoustic trauma must be shown.

In that regard, the Veteran has not provided any post-service records evidencing a diagnosis of bilateral hearing loss.  Though the RO requested that the Veteran submit authorization for release of records evidencing a current diagnosis of hearing loss, the Veteran has not referenced any current treatment records that would show a diagnosis for the contended disability.   The Board notes that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Available post-service private treatment records dated from 2000 to 2006 submitted in support of his claim for service connection for non-Hodgkin's lymphoma do not reflect any complaints, diagnosis, or treatment for hearing loss.  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of a current disability, service connection for bilateral hearing loss must be denied.  There is no competent medical evidence of record that demonstrates the presence of hearing loss.  Because no hearing impairment has been diagnosed in this case, the Board finds that service connection for hearing loss is not warranted.

The Board has considered the Veteran's claim that he has bilateral hearing loss related to his service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Though the Veteran is competent to state that he notices trouble hearing, he is not competent to provide a diagnosis of hearing loss or to relate those symptoms to his service. 

Regarding the Veteran's claim for service connection for tinnitus, the Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is indeed competent to testify as to the observable aspects of tinnitus, as it is a diagnosis based on purely subjective complaints.  The Board may accept the Veteran's statements regarding tinnitus in this regard if the statements are found to be credible.  The Board is within its province to weigh the Veteran's testimony and make credibility determinations as to whether the evidence supports a finding of service incurrence or continuity of symptomatology.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  

However, the Board finds that the Veteran's testimony is not credible evidence of in-service noise exposure.  The Veteran asserts that although he was not directly involved in combat, his duties in service caused him to be constantly in close proximity to rifle fire and cannons used for training purposes.  However, the Veteran's service personnel records reflect that his military occupational specialty was that of memorial activities specialist.  The Board does not find that noise exposure is consistent with the circumstances of a memorial activities specialist.  Similarly, the Board finds that the Veteran's contention that he has experienced residual symptoms since service lacks credibility.  Service medical records, including the September 1973 separation examination, are negative for any complaints of tinnitus.  The Veteran's September 1973 separation examination, which was completed in the same month he was discharged from service, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  Therefore, the Veteran's relating of his tinnitus to his claimed in-service noise exposure is not credible, and the Board does not accept his statements in this regard.  

The Board finds that the preponderance of the evidence is against the claims for service connection because the evidence does not show any current diagnosis of bilateral hearing loss, and there is no competent credible evidence relating the Veteran's tinnitus to service.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2006; a rating decision in March 2007; and a statement of the case in July 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has not obtained a medical examination in relation to these claims because there is no competent evidence that these disabilities are the result of any event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4) (2010). Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied. 


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for non-Hodgkin's lymphoma. 

The Veteran contends that while stationed at Fort Lee, his duties involved working inside a T.O. & E. shed that housed field mortuary equipment, tents, refrigerated body coolers, and other equipment that had been returned from Vietnam.  Also stored in the sheds were embalming materials, particularly Hexaphene.  Those chemical containers would often get damaged and leak, exposing the Veteran to strong fumes that burned his eyes.  The Veteran contends further that herbicide chemicals in 55 gallon drums were housed in the shed.  He alleges that while moving some of the equipment in the shed, a barrel of herbicides fell and splashed him at chest level so that he became saturated in herbicides.  He contends that he was immediately taken to the Kenner Army Hospital and was examined by doctors.  He was stripped of his clothing and told to shower for several minutes.  He was then relieved of his duties for three days and told to return to the hospital if anything abnormal happened.  He was moved to a private room in the barracks and was checked on several times per day.  Shortly thereafter, he was reassigned to work at an orderly room on a permanent basis until his separation from service.  His new position was classified, and he was not allowed to discuss any part of his duties.  

Service medical records do not reflect that the Veteran was examined or treated for herbicide exposure or chemical exposure.  Service personnel records reflect that the Veteran's military occupational specialty was that of memorial activities specialist for the entire period that he was stationed at Fort Lee.  

Post-service treatment records reflect that in April 2000, the Veteran was diagnosed with non-Hodgkin's lymphoma, follicular center cell lymphoma of the neck, grade 2.  He was treated with chemotherapy and had a normal postoperative CT scan.  He then relapsed in November 2003 and was again treated with chemotherapy.  Since that time, he has been followed for any recurrences and treated with Rituxan.

In August 2008, the Joint Services Records Research Center found no documentation of herbicide usage, storage, or transportation at Fort Lee during the Veteran's service.  It was suggested that the RO contact the U.S. Army Medical Command to verify any exposure to chemicals other than Agent Orange.  To date, it does not appear that such action has been taken.  Because the results of such an inquiry would be pertinent in deciding the Veteran's claim, request should be made on remand. 

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran contends that his non-Hodgkin's lymphoma, diagnosed in April 2000, is related to either herbicide exposure in service or to the use of embalming fluid, specifically Hexaphene.  A VA examiner has yet to provide an opinion with respect to the Veteran's claim.  Because the relationship between the Veteran's non-Hodgkin's lymphoma and his service is unclear, the Board finds that a remand for an examination and opinion is necessary in order to fairly address the merits of his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army Medical Command to verify whether the Veteran was possibly exposed to herbicide chemicals other than Agent Orange.  The results of this request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran should be informed of any negative results.

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his non-Hodgkin's lymphoma.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided, with citation to relevant medical findings.  The examiner should specifically opine as to whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's non-Hodgkin's lymphoma is related to his service, including his account that a drum of herbicides spilled on him and that he used embalming fluids, specifically, Hexaphene?  

3.  Then, readjudicate the claim for service connection for non-Hodgkin's lymphoma.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


